Citation Nr: 1231374	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  06-15 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to June 1997, with three years and eight months of prior active service.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  This case was remanded by the Board in April 2009 and July 2011 for additional development.

In July 2011, the Board referred the issue of entitlement to service connection for a lumbar spine disability to the RO for appropriate disposition.  The evidence of record does not show that any action has been taken on that claim.  Accordingly, that issue is again referred to the RO for appropriate disposition.  In addition, in August 2012, the Veteran's accredited representative raised the issues of entitlement to service connection for fibromyalgia and whether there was clear and unmistakable error with a September 1997 rating decision which denied service connection for a bilateral knee disability.  Those issues have not been developed for appellate review and are therefore referred to the RO for appropriate disposition.


FINDING OF FACT

The medical evidence of record show that the Veteran's cervical spine disability is manifested by pain, stiffness, crepitus, muscle spasm, and limitation of motion to, approximately 40 degrees of flexion, 20 degrees of extension, 30 degrees of right lateral flexion, 30 degrees of left lateral flexion, 60 degrees of left rotation, and 40 degrees of right rotation.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in September 2004, March 2005, July 2005, March 2006, May 2006, and July 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  In resolving the factual issues, the Board may only consider the specific factors enumerated in the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for mild degenerative disc disease of the cervical spine C4-C7 was granted by a March 2001 rating decision and a 10 percent rating was assigned, effective June 3, 1997, under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  A December 2004 rating decision continued the 10 percent rating, effective June 3, 1997, under 38 C.F.R. § 4.71a, Diagnostic Code 5237.

In an August 2003 VA outpatient medical report, the Veteran complained of occasional cervical spine stiffness, and rare discomfort.  After physical examination, the assessment was history of degenerative disc disease of the cervical spine, which was doing well and did not require intervention.

In a September 2004 VA outpatient medical report, the Veteran complained of neck stiffness.

In a second September 2004 VA outpatient medical report, the Veteran complained of cervical pain for several weeks, but denied experiencing pain radiating into his arms.  On observation, the Veteran had a full range of motion of the cervical spine.  The Veteran's arms had normal strength and reflexes.  His neck was supple, though there was some crepitus of the cervical spine.  The assessment was chronic cervicalgia.

In a November 2004 VA fee-based spine examination report, the Veteran complained of neck stiffness and pain.  He reported that the pain was constant and at a level of seven on a scale from one to ten.  The Veteran was capable of functioning without medication, but had difficulty turning his neck at times.  He also had difficulty with prolonged driving, but had not lost any time from work.  The Veteran denied having radiation of pain to his arms.  On physical examination of the cervical spine, there was no radiation of pain from the cervical spine.  There was muscle spasm and pain present paravertebrally.  The Veteran had range of motion to 45 degrees of flexion, without pain; 40 degrees of extension, with pain at 35 degrees; 45 degrees of right lateral flexion, without pain; 45 degrees of left lateral flexion, without pain; 70 degrees of left rotation, with pain at 60 degrees; and 70 degrees of right rotation, with pain at 60 degrees.  Following repetitive use, there was pain, fatigue, and lack of endurance, but no incoordination.  He had a crepitus-type feeling when turning his head from side-to-side.  There was no ankylosis of the cervical spine, and the range of motion did not decrease with flare-ups.  The examiner stated that the Veteran's primary problems were stiffness and pain, which caused a very minimal decrease range of motion.  On x-ray examination, the impression was unremarkable cervical spine.  The diagnosis stated that the Veteran did not have physical or radiographic findings of degenerative disc disease of the cervical spine, but he did have chronic mild cervical strain, with stiffness and crepitus on neck rotation.  The examiner stated that the condition affected his functioning and employment with stiffness caused by driving, daily activity, and work.

A November 2004 VA magnetic resonance imaging (MRI) examination gave an impression of right C4-5 moderate foraminal stenosis and minimal generalized degenerative spondylosis.  An associated medical report stated that the MRI demonstrated mild to moderate changes in the cervical spine associated with arthritis.

In a December 2004 VA outpatient medical report, the Veteran complained of intermittent cervical pain which was not incapacitating.  After physical examination, the assessment was chronic cervicalgia.
\
In a November 2005 VA fee-based spine examination report, the Veteran reported that his cervical spine disability was moderate in severity.  He complained of constant pain around the back of his neck which varied greatly in severity.  The Veteran stated that he was able to function with medication.  He stated that he required bed rest every day of the year, but did not indicate any particular functional impairment and did not report losing any time from work.  The Veteran reported that his neck pain radiated to his shoulders, and that difficulty turning his neck resulted in difficulty driving.  He also reported difficulty with prolonged computer work and prolonged reading.

On physical examination, the Veteran had a normal posture and gait and did not use assistive devices to walk.  No abnormalities of the shoulders, elbows, or wrists were noted.  On examination of the cervical spine, there was radiation of pain into both shoulders, but without any decreased range of shoulder motion.  There was muscle spasm present paravertebrally in the cervical spine, and tenderness paravertebrally in the base of the cervical spine.  There was no ankylosis, and the Veteran had range of motion to 45 degrees of flexion, with pain at 40 degrees; 45 degrees of extension, with pain at 30 degrees; 40 degrees of right lateral flexion, with pain at 30 degrees; 35 degrees of left lateral flexion, with pain at 30 degrees; 80 degrees of left rotation, with pain at 60 degrees; and 80 degrees of right rotation, with pain at 60 degrees.  Pain was the primary factor in the disability, though he also had fatigue and lack of endurance, but did not have weakness or incoordination.  On repetitive use, the Veteran's range of motion was further reduced by pain to 30 degrees of flexion, 20 degrees of extension, and 40 degrees of right rotation.  The Veteran did not have intervertebral disc syndrome of the cervical spine.  On neurologic examination, no abnormalities were noted other than slightly decreased left hand grip strength.  The diagnosis was mild degenerative disc disease of the cervical spine.  No x-rays were available, as the Veteran did not go for a radiographic examination.  The examiner opined that the Veteran did not have radiculopathy.  While the Veteran had subjective left shoulder pain and slight left hand grip weakness, no diagnosis could be rendered without further information or radiographs.

In a May 2006 statement, the Veteran reported that he did not require bed rest for his neck disability.

In a December 2006 VA outpatient medical report, the Veteran complained of neck stiffness.

In a December 2007 MRI report, the Veteran complained of increasing cervical spine pain with side bending.  After views of the Veteran's cervical spine, the impression was suspect right disc protrusions at C3-4 and C4-5, and right posterior annular bulging at C5-6 with significant neural foraminal narrowing and/or possible impingement in the exiting nerve roots.

A July 2009 VA spine examination report stated that the Veteran's claims file and medical records had been reviewed.  The Veteran reported a history of stiffness and pain, but not weakness or spasms.  He reported experiencing moderate flare-ups on a weekly basis, with a duration of hours.  The Veteran did not experience incapacitating episodes of spine disease, required no devices or aids, and had no limitations to walking.  On physical examination, the Veteran's posture and head position were normal and his spine was symmetrical in appearance.  He had a normal gait, and there were no abnormal spinal curvatures.  There was no objective evidence of spasm, atrophy, tenderness, or weakness, but there was bilateral guarding and pain with motion.  No motor, sensory, or reflex abnormalities were noted.  The Veteran had range of motion to 45 degrees of flexion, 45 degrees of extension, 30 degrees of right lateral flexion, 30 degrees of left lateral flexion, 80 degrees of left rotation, and 80 degrees of right rotation.  There was objective evidence of pain on active range of motion.  The examiner was unable to report on additional limitations after repetitions because the Veteran did not want to proceed with the testing due to pain.  A July 2009 electromyograph study reported findings suggestive of mild left carpal tunnel syndrome, with no evidence of left arm peripheral neuropathy.  The diagnoses were cervical intervertebral disc disease and degenerative arthritis of the cervical spine.  The examiner opined that the disabilities had significant effects on the Veteran's usual occupation due to decreased mobility, problems with lifting and carrying, and pain.  The Veteran's degenerative arthritis also had a moderate impact on exercise, sports, and recreation, but no impact on chores, shopping, traveling, feeding, bathing, dressing, toileting, and grooming.  The Veteran denied radicular symptoms and incapacitating episodes of pain or symptoms that required bed rest by a physician.

A September 2011 VA spine examination report stated that the Veteran's claims file had been reviewed.  The Veteran complained of intermittent neck discomfort and fatigue, especially with prolonged computer use.  He denied having cervical surgery, but complained of stiffness, particularly in the left lower posterior aspect of the neck.  The Veteran denied having any significant shoulder complaints.  On physical examination, the Veteran range of motion was to 45 degrees of flexion, 45 degrees of extension, 45 degrees of right lateral flexion, 45 degrees of left lateral flexion, 60 degrees of left rotation, and 60 degrees of right rotation.  After repetition, the Veteran's range of motion was reduced to 55 degrees of left rotation and 55 degrees of right rotation.  No abnormalities of the clavicle, arms, reflexes, nerves, or motor functions were noted.  On x-ray examination, the Veteran had moderate right uncovertebral hypertrophy at C4-5 with narrowing of the corresponding neural foramen, as well as mild degenerative chances throughout the remainder of the cervical spine.  On MRI examination, there was no significant focal disc herniation or encroachment on the central canal, however there was foraminal narrowing at C4-5 and C5-6 secondary to disc/osteophyte complexes, with more prominence on the right.  The examiner opined that the findings were essentially unchanged since November 2005.  The impression was degenerative disc disease of the cervical spine.  The examiner stated that the Veteran's neurologic examination of the arms was basically within normal limits.  The Veteran's limitation was mostly subjective, with discomfort on the extremes of motion of the cervical spine, as well as mild paravertebral muscle spasms.

Under the General Rating Formula for Diseases or Injuries of the Spine (General Rating Formula), a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, General Rating Formula (2011).

The medical evidence of record show that the Veteran's cervical spine disability is manifested by pain, stiffness, crepitus, muscle spasm, and limitation of motion to, approximately, 40 degrees of flexion, 20 degrees of extension, 30 degrees of right lateral flexion, 30 degrees of left lateral flexion, 60 degrees of left rotation, and 40 degrees of right rotation.  There is only one medical reports of record which demonstrates a range of motion which was limited beyond those degree measurements.  The November 2005 VA fee-based spine examination report stated that, following repetitive motion, the Veteran's cervical spine flexion was reduced to 30 degrees.  The Board finds that medical report is not representative of the overall level of limitation of flexion of the Veteran's cervical spine because the remainder of the medical reports show greater ranges of motion.  Not only is that report inconsistent with the ranges of motion found before and after November 2005, it was also not representative of the Veteran's total functional limitation at the time of the examination.

Specifically, every range of motion examination of record has found that the Veteran was capable of a full range of motion of the neck on forward flexion.  These reports include the September 2004 VA outpatient medical report, the November 2004 VA fee-based spine examination report, the November 2005 VA fee-based spine examination report, the July 2009 VA spine examination report, and the September 2011 VA spine examination report.  In addition, while the Veteran was repeatedly noted to experience pain on motion at various points, it was only noted to be limited to 30 degrees of flexion on one occasion, in November 2005, and only then following repetitive motion, with restriction only to 40 degrees of motion normally.  In addition, the September 2011 VA spine examination report specifically stated that the Veteran's limitation was mostly subjective.  The Board notes that joint pain alone, without evidence of decreased functional ability, does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The medical evidence of record overwhelmingly shows that the Veteran retains a full range of motion of the neck, with limitations beyond that point only due to pain.  Thus, the preponderance of the evidence of record shows that the Veteran's neck has not been functionally limited to 30 degrees of forward flexion or less.  In addition, while the medical evidence of record shows that the Veteran experiences muscle spasms of the cervical spine, there is no evidence that these muscle spasms have been severe enough to result in an abnormal gait or abnormal spinal contour.  Accordingly, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's cervical spine disability under the General Rating Formula.

The medical evidence of record shows that the Veteran has intervertebral disc syndrome of the cervical spine.  Accordingly, the Board has also considered rating the Veteran's neck disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under those criteria, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, and a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2011).  However, there is no medical evidence of record that the Veteran has required bed rest prescribed by a physician for his cervical spine disability for at least two weeks during any 12 month period at any point during the period on appeal.  Accordingly, the Board finds that a rating in excess of 10 percent is not warranted at any point during the period on appeal due to incapacitating episodes.

The Board must also determine whether an increased rating can be assigned for the Veteran's cervical spine disability by providing separate ratings for the chronic orthopedic and neurologic manifestations of the disability.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1) (2011).  The medical evidence of record does not show that the Veteran has any neurological disability which is related to his service-connected cervical spine disability.  While the Veteran has reported experiencing neurological symptoms on multiple occasions, including shoulder pain and left arm weakness, there is no medical evidence of record that relates any of those symptoms to the Veteran's neck disability.  A July 2009 electromyograph study found that the Veteran had mild left carpal tunnel syndrome, with no evidence of left arm peripheral neuropathy.  Accordingly, the preponderance of the evidence of record shows that the Veteran does not have any neurologic manifestations of his cervical spine disability, other than the neck pain which is already taken into account with the currently assigned rating.  Therefore, a separate rating for neurologic manifestations of the Veteran's cervical spine disability is not warranted, because not ratable diagnosed neurologic disability is shown.

This claim has also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's neck symptoms, the evidence shows no distinct periods of time during which his symptoms have varied to such an extent that a rating in excess of 10 percent would be warranted under any diagnostic code.  38 U.S.C.A. § 5110 (West 2002); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  When service-connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for a cervical spine disability inadequate.  The Veteran's cervical spine disability was rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5243, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's cervical spine disability is manifested by pain, stiffness, crepitus, muscle spasm, and limitation of motion to, approximately, 40 degrees of flexion, 20 degrees of extension, 30 degrees of right lateral flexion, 30 degrees of left lateral flexion, 60 degrees of left rotation, and 40 degrees of right rotation.  When comparing that disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating for his cervical spine disability.  A rating in excess of the currently assigned rating is provided for certain manifestations of cervical spine disabilities, but the medical evidence does not show that those manifestations are present.  The Board finds that the criteria for a 10 percent rating for the Veteran's cervical spine disability more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular rating is adequate and no referral is required.  The evidence does not show marked interference with employment or frequent hospitalization due to the cervical spine disability  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2011).

In reaching this decision, the Board finds that the preponderance of the evidence of record shows that the Veteran's cervical spine disability does not meet the criteria for a rating in excess of 10 percent.  Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).



ORDER

A rating in excess of 10 percent for a cervical spine disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


